LITHIUM-ION SECONDARY BATTERY ANODE, LITHIUM-ION SECONDARY BATTERY, METHOD FOR PRODUCING LITHIUM-ION SECONDARY BATTERY ANODE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1 and Species B1 (including claims 1-4, 6-7, 9, 12-14 and 17-19) in the reply filed on August 18, 2021 is acknowledged.
Claims 5, 8, 10-11, 15-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103474632B, whose English machine translation is being used in this Office action for citation purposes, hereafter Wang). 
Regarding claim 1, Wang teaches a lithium-ion secondary anode comprising:
a current collector (“a conductive substrate material layer”, [0014]; “3” in Fig. 1), and an active material layer (“a silicon-based thin film material layer”, [0014]), wherein the active material layer includes a plurality of bodies (“2” in Fig. 1) that contain silicon ([0015]) and are bonded to the current collector (See Fig. 1: “2” is bonded to “3”).
As to the needle-shape in the instantly claimed “needle-shaped bodies”, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).
The limitation “… are fusion-bonded to the current collector” is interpreted as a product-by-process limitation, i.e., the plurality of needle-shaped bodies are bonded by a process of fusion. However, it has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Wang teaches the plurality of needle-shaped bodies are bonded to the current collector and therefore teaches the invention.
Regarding claim 2, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein respective heights of the plurality of needle-shaped bodies from a fusion-bonded plane between the current collector and the plurality of needle-shaped bodies have an average of 50 nm to 10 µm ([0019]), overlapping the range of “an average of 100 µm or less”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein each of the plurality of needle-shaped bodies includes a covering layer (“1” in Fig. 1; “surface modification material layer”, [0042]) that contains amorphous silicon dioxide ([0042], [0045]) and covers at least a part of the silicon (See Fig. 1).
Regarding claim 4, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein the silicon contains monocrystalline silicon ([0028]).
Regarding claim 6, Wang teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 inclusive, as instantly claimed. However, Wang discloses the porosity of the active material layer can be adjusted from 2% to 98%. Further, one of ordinary skill in the art would know that the relationship of volume density and porosity is generally reciprocal. As such one of ordinary skill in the art would readily arrive at the instantly claimed volume density by adjusting the porosity of the active material layer through routine experimentation.
Regarding claim 7, Wang teaches the lithium-ion secondary battery anode according to claim 1, wherein the plurality of needle-shaped bodies are provided upright to the current collector (See Fig. 1).
Regarding claim 9, Wang teaches a lithium-ion secondary battery comprising a cathode and an anode facing each other across an electrolytic solution containing lithium ions, wherein the anode is the lithium-ion secondary battery anode according to claim 1 (See, e.g., [0084]-[0086] and [0088]).
Regarding claim 12, Wang teaches the lithium-ion secondary battery anode according to claim 2, wherein each of the plurality of needle-shaped bodies includes a covering layer (“1” in Fig. 1; “surface modification material layer”, [0042]) that contains amorphous silicon dioxide ([0042], [0045]) and covers at least a part of the silicon (See Fig. 1).
Regarding claim 13, Wang teaches the lithium-ion secondary battery anode according to claim 2, wherein the silicon contains monocrystalline silicon ([0028]).
Regarding claim 14, Wang teaches the lithium-ion secondary battery anode according to claim 3, wherein the silicon contains monocrystalline silicon ([0028]).
Regarding claim 17, Wang teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 inclusive, as instantly claimed. However, Wang discloses the porosity of the active material layer can be adjusted from 2% to 98%. Further, one of ordinary skill in the art would know that the relationship of volume density and porosity is generally reciprocal. As such one of ordinary skill in the art would readily arrive at the instantly claimed volume density by adjusting the porosity of the active material layer through routine experimentation.
Regarding claim 18, Wang teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 inclusive, as instantly claimed. However, Wang discloses the porosity of the active material layer can be adjusted from 2% to 98%. Further, one of ordinary skill in the art would know that the relationship of volume density and porosity is generally reciprocal. As such one of ordinary skill in the art would readily arrive at the instantly claimed volume density by adjusting the porosity of the active material layer through routine experimentation.
Regarding claim 19, Wang teaches the lithium-ion secondary battery anode according to claim 2, wherein the plurality of needle-shaped bodies are provided upright to the current collector (See Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727